364 U.S. 630
81 S.Ct. 357
5 L.Ed.2d 363
RIDGWAY NATIONAL BANK et al.v.STATE OF PENNSYLVANIA.
No. 516.
Supreme Court of the United States
January 9, 1961

William I. Crosby and B. R. Coppolo, for appellants.
Anne X. Alpern, Atty. Gen. of Pennsylvania, John Sullivan, Deputy Atty. Gen., and Robert C. Derrick, Asst. Atty. Gen., for appellee.
PER CURIAM.


1
The motion to dismiss is granted and the appeal is dismissed. Treating the papers whereon the appeal was taken as a petition for writ of certiorari, certiorari is denied.